In re: Jimmy Lee Scarborough, applying for writs of certiorari and review. Parish of Natchitoches.
Granted.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issued herein, directing the Honorable Rich*205ard B. Williams, Judge of the 10th Judicial District, Court for the Parish of Natchitoch-es, to transmit to the Supreme Court of Louisiana, on or before the 13th day of February, 1978, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on a date fixed by this Court at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.